DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Preliminary Amendment
2. 	The Examiner acknowledges the amended claims filed on 12/23/2021. Claim 1 has been cancelled. Claims 2-10 have been added. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/23/2021 and 05/14/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,587,810. 

 	For example, note the following similarities between the application claims and the patent claims. 
Instant Application 17/321,268
US Patent 10,587,810
Claim 2
A method comprising: 

at a first electronic device in communication with a display device and a camera: 

capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device, 










wherein the video content includes a first subject and a second subject; 





while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject; and 



in response to detecting the indication that the first subject has the different status than the second subject, 

adjusting the captured video content to include the first subject and exclude the second subject.  

Claim 1
A method comprising: 

at a first electronic device in communication with a display and a camera: 

displaying, on the display, a cropping of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the video content captured by the camera of the first electronic device includes a first subject, and the cropping of the video content includes the first subject but not a second subject; while displaying the cropping of the video content including the first subject: in accordance with a determination that a second subject in addition to the first subject is active in the video content captured by the camera of the first electronic device, changing the cropping of the video content captured by the camera of the first electronic device to include the first subject and the second subject.

Claim 2
The method of claim 1, further comprising: 

while displaying the changed cropping of the video content including the first subject and the second subject: in accordance with a determination that the second subject is active, maintaining the second subject in the changed cropping; and

 in accordance with a determination that the second subject is inactive, 


updating the changed cropping and removing the second subject from the updated changed cropping.

Claim 9
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which first electronic device that is in communication with a display device and a camera, cause the first electronic device to perform a method comprising: 

capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device, 











wherein the video content includes a first subject and a second subject; 





while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject; and 


in response to detecting the indication that the first subject has the different status than the second subject, 

adjusting the captured video content to include the first subject and exclude the second subject.

Claim 7
A non-transitory computer-readable storage medium including instructions, which when executed by a first electronic device in display and a camera, cause the first electronic device to perform a method comprising: 



displaying, on the display, a cropping of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the video content captured by the camera of the first electronic device includes a first subject, and the cropping of the video content includes the first subject but not a second subject; while displaying the cropping of the video content including the first subject: in accordance with a determination that a second subject in addition to the first subject is active in the video content captured by the camera of the first electronic device, changing the cropping of the video content captured by the camera of the first electronic device to include the first subject and the second subject.

Claim 8
The non-transitory computer-readable storage medium of claim 7, the method further comprising: while displaying the changed cropping of the video content including the first subject and the second subject: in accordance with a determination that the second subject is active, maintaining the second subject in the changed cropping; and 

in accordance with a determination that the second subject is inactive, 


updating the changed cropping and removing the second subject from the updated changed cropping.


Claim 10
A first electronic device that is in communication with a display device and a camera, the first electronic device comprising: one or more processors; 3 4894-2728-9095, v. 1Application No.: 17/321,268Docket No.: 106842065703 (P22917USC3) memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 

capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device, 










wherein the video content includes a first subject and a second subject; 





while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject; and 


in response to detecting the indication that the first subject has the different status than the second subject, 

adjusting the captured video content to include the first subject and exclude the second subject.
Claim 13
A first electronic device comprising: one or more processors; and memory storing instructions, which when executed by the one or more processors, cause the first electronic device to perform a method comprising: 




displaying, on a display, a cropping of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the video captured by a camera of the first electronic device includes a first subject, and the cropping of the video content includes the first subject but not a second subject; while displaying the cropping of the video content including the first subject: in accordance with a determination that a second subject in addition to the first subject is active in the video content captured by the camera of the first electronic device, changing the cropping of the video content captured by the camera of the first electronic device to include the first subject and the second subject.

Claim 14
The first electronic device of claim 13, the method further comprising: while displaying the changed cropping of the video content including the first subject and the second subject: in accordance with a determination that the second subject is active, maintaining the second subject in the changed cropping; and 

in accordance with a determination that the second subject is inactive, 


updating the changed cropping and removing the second subject from the updated changed cropping.




6.	Claims 2-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,010,867. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features.  	
 	For example, note the following similarities between the application claims and the patent claims. 
Instant Application 17/321,268
US Patent 11,010,867
Claim 2
A method comprising: at a first electronic device in communication with a display device and a camera: 
capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device, 
















wherein the video content includes a first subject and a second subject; 




while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject; and

 
in response to detecting the indication that the first subject has the different status than the second subject, 

adjusting the captured video content to include the first subject and exclude the second subject.  

Claim 1
A method comprising: at a first electronic device in communication with a display device and a camera: displaying, via the display device, a first respective portion of video content corresponding to a video call including the first electronic device and a second electronic device, captured by the camera in communication with the first electronic device includes a first subject, and the first respective portion of the video content includes the first subject but not a second subject; and while displaying the first respective portion of the video content including the first subject: in accordance with a determination that the second subject in addition to the first subject is active in the video content captured by the camera of the first electronic device, updating the display to display a second respective portion, different from the first respective portion, of the video content captured by the camera of the first electronic device, wherein the second respective portion of the video content includes the first subject and the second subject.

Claim 2
The method of claim 1, further comprising: while displaying the second respective portion of the video content including the first subject and the second subject: in accordance with a determination that the second subject is active, maintaining the second subject in the second respective portion of the video content; and

 in accordance with a determination that the second subject is inactive, 


updating the display to display a third respective portion of the video content, wherein the third respective portion of the video content does not include the second subject.

Claim 9
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device that is in communication with a display device and a camera, cause the first electronic device to perform a method comprising: 


capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device, 
















wherein the video content includes a first subject and a second subject; 





while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject; and 


in response to detecting the indication that the first subject has the different status than the second subject, 

adjusting the captured video content to include the first subject and exclude the second subject.

Claim 7
A non-transitory computer-readable storage medium including instructions, which when executed by a first electronic device in communication with a display device and a camera, cause the first electronic device to perform a method comprising: 



displaying, via the display device, a first respective portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein a second portion of the video content is not displayed, the video content captured by the camera in communication with the first electronic device includes a first subject, and the first respective portion of the video content includes subject in addition to the first subject is active in the video content captured by the camera of the first electronic device, updating the display to display a second respective portion, different from the first respective portion, of the video content captured by the camera of the first electronic device, wherein the second respective portion of the video content includes the first subject and the second subject.

Claim 8
The non-transitory computer-readable storage medium of claim 7, the method further comprising: while displaying the second respective portion of the video content including the first subject and the second subject: in accordance with a determination that the second subject is active, maintaining the second subject in the second respective portion of the video content; and 

in accordance with a determination that the second subject is inactive, 


updating the display to display a third respective portion of the video content, wherein the third respective portion of the video content does not include the second subject.

Claim 10
A first electronic device that is in communication with a display device and a camera, the first electronic device comprising: one or more processors; 3 4894-2728-9095, v. 1Application No.: 17/321,268Docket No.: 106842065703 (P22917USC3) memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 

capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device, 

















wherein the video content includes a first subject and a second subject; 




while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject; and 



in response to detecting the indication that the first subject has the different status than the second subject, 

adjusting the captured video content to include the first subject and exclude the second subject.
Claim 13
A first electronic device comprising: one or more processors; and memory storing instructions, which when executed by the one or more processors, cause the first electronic device to perform a method comprising: 




displaying, via a display device, a first respective portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein a second portion of the video content is not displayed, the video content captured by a camera in communication with the first electronic device includes a first subject, and the first respective portion of the video content includes the first subject but not a second subject; and while displaying the first respective portion of the video content including the first subject: in accordance with a determination that the second subject in addition to the first subject is active in the video content captured by the camera of the first electronic device, updating the display to display a second respective portion, different from the first respective portion, of the video content captured by the camera of the first electronic device, wherein the second respective portion of the video content includes the first subject and the second subject.

Claim 14
The first electronic device of claim 13, the method further comprising: while displaying the second respective portion of the video content including the first subject and the second subject: in accordance with a determination that the second subject is active, maintaining the second subject in the second respective portion of the video content; and 

in accordance with a determination that the second subject is inactive, 


updating the display to display a third respective portion of the video content, wherein the third respective portion of the video content does not include the second subject.



Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 2, 4, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US-PGPUB 2006/0179451). 
 	Regarding claim 2, Sung discloses a method (Multilateral video communication method; see figs. 2-4, 8) comprising: 
 	at a first electronic device (Broadcast receiving apparatus; see figs. 2-3, 8; see paragraphs 0042, 0096, 0104-0107) in communication with a display device (Output unit 350; see figs. 2-3, 8 and paragraphs 0042, 0096) and a camera (Camera 810; see figs. 2-3, 8 and paragraph 0101): 
 	capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device (User makes a phone call with a remotely opposite party; see paragraphs 0105; 0072-0074, 0078, 0096), wherein the video content includes a first subject and a second subject (Camera 810 captures the image of users and outputs an image 810a that includes the users to a detection unit 820. The detection unit 820 having received the image 810a detects the faces of the users or the upper halves of the users' bodies 820a, 820b and 820c by analyzing the image 810a as a whole; see fig. 8 and paragraph 0101); 
 	while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject (Detecting which user has transmitted the voice signal to the transmitting unit 830 to determine the most pertinent user. That is, detecting the different status of which user is speaking; see paragraphs 0101, 0102, 0074-0078); and 
 	in response to detecting the indication that the first subject has the different status than the second subject, adjusting the captured video content to include the first 

Regarding claim 4, Sung discloses everything claimed as applied above (see claim 2). In addition, Sung discloses detecting the indication that the first subject has the different status than the second subject includes detecting a respective input from a respective subject (Detecting which user has transmitted a voice input signal to the transmitting unit 830 to determine the most pertinent user; see paragraphs 0101, 0102, 0074-0078).

Regarding claim 6, Sung discloses everything claimed as applied above (see claim 4). In addition, Sung discloses the respective input includes the respective subject using a respective electronic device (In the phone call, the camera and the microphone array operate. The position determining unit analyzes the voice signal received from the microphone array and determines the user's brief position using the time delay of the voice signal and the presence of the user who has produced the voice signal; see figs. 

Regarding claim 7, Sung discloses everything claimed as applied above (see claim 6). In addition, Sung discloses the respective input includes information received from the respective electronic device by the first electronic device (In the phone call, the camera and the microphone array operate. The position determining unit analyzes the voice signal received from the microphone array and determines the user's brief position using the time delay of the voice signal and the presence of the user who has produced the voice signal; see figs. 4, 8 and paragraphs 0074, 0101. The user utilizes the broadcast receiving apparatus having the microphone array; see figs. 1-3, 7-8).

Regarding claim 9, Sung discloses a non-transitory computer readable storage medium storing one or more programs (Program to track and detect the face; see paragraph 0077), the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device (Broadcast receiving apparatus; see figs. 2-3, 8; see paragraphs 0042, 0096, 0104-0107)  that is in communication with a display device (Output unit 350; see figs. 2-3, 8 and paragraphs 0042, 0096) and a camera (Camera 810; see figs. 2-3, 8 and paragraph 0101), cause the first electronic device to perform a method (Multilateral video communication method; see figs. 2-4, 8) comprising: 
 capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device (User makes a phone call with 
 while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject (Detecting which user has transmitted the voice signal to the transmitting unit 830 to determine the most pertinent user. That is, detecting the different status of which user is speaking; see paragraphs 0101, 0102, 0074-0078); and 
  	in response to detecting the indication that the first subject has the different status than the second subject, adjusting the captured video content to include the first subject and exclude the second subject (Detection unit 820 detects the faces from the image continuously received from the camera 810, and transfers only the face of the user who has transmitted the voice signal to the transmitting unit 830. Accordingly, the transmitting unit 830 can transmit the face or the upper half 830a of the body of the selected user to the opposite party's terminal. Unit 820 transmits only the face or the upper half of the body of the user determined to be the most pertinent among the captured users, to the transmitting unit 830; see fig. 8 and paragraphs 0102-0102, 0074-0078. Figure 8 illustrates excluding users 2 and 3, having upper bodies 820b and 820c, respectively). 

claim 10, Sung discloses a first electronic device (Broadcast receiving apparatus; see figs. 2-3, 8; see paragraphs 0042, 0096, 0104-0107) that is in communication with a display device (Output unit 350; see figs. 2-3, 8 and paragraphs 0042, 0096) and a camera (Camera 810; see figs. 2-3, 8 and paragraph 0101), the first electronic device comprising: one or more processors; memory; and one or more programs (Program to track and detect the face; see paragraph 0077), wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (Multilateral video communication instructions; see figs. 2-4, 8) for: 
 capturing, via the camera, video content corresponding to a video call including the first electronic device and a second electronic device (User makes a phone call with a remotely opposite party; see paragraphs 0105; 0072-0074, 0078, 0096), wherein the video content includes a first subject and a second subject (Camera 810 captures the image of users and outputs an image 810a that includes the users to a detection unit 820. The detection unit 820 having received the image 810a detects the faces of the users or the upper halves of the users' bodies 820a, 820b and 820c by analyzing the image 810a as a whole; see fig. 8 and paragraph 0101); 
 while capturing the video content including the first subject and the second subject, detecting an indication that the first subject has a different status than the second subject (Detecting which user has transmitted the voice signal to the transmitting unit 830 to determine the most pertinent user. That is, detecting the different status of which user is speaking; see paragraphs 0101, 0102, 0074-0078); and
. 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Hartshorne et al. (US-PGPUB 2013/0069980). 
 Regarding claim 3, Sung discloses everything claimed as applied above (see claim 2). In addition, Sung while the adjusted captured video content includes the first subject and excludes the second subject, detecting an indication that the first subject and the second subject no longer have the different status (The state of not detecting voice inputs from the captured users; see paragraphs 0101, 0102, 0074-0078). 
However, Sung fails to expressly disclose in response to detecting the indication that the first subject and the second subject no longer have the different status, adjusting the captured video content to include the first subject and the second subject.  
 On the other hand, in a similar field of endeavor, Hartshorne discloses in response to detecting the indication that the first subject and the second subject no longer have the different status, adjusting the captured video content to include the first subject and the second subject (The image can be cropped differently to obtain image 100C-2, which is the portion of image 100 that contains person 113 and person 114. Image 100C-2 is displayed in an area 400. Each time a specific image needs to be displayed in a specific area, the image can be cropped based on various factors and policies; see paragraphs 0020-022). 
Since Sung and Hartshorne both disclose adjusting captured video contents to include multiple subjects in response to multiple conditions, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sung and Hartshorne to provide in response to 

Regarding claim 8, Sung discloses everything claimed as applied above (see claim 2). In addition, Sung discloses while the captured video content includes the first subject and the second subject (Camera 810 captures the image of users and outputs an image 810a that includes the users to a detection unit 820. The detection unit 820 having received the image 810a detects the faces of the users or the upper halves of the users' bodies 820a, 820b and 820c by analyzing the image 810a as a whole; see fig. 8 and paragraph 0101); and while the adjusted captured video content includes the first subject but not the second subject, displaying, via a display device, the adjusted captured video content including the first subject but not the second subject (Detection unit 820 detects the faces from the image continuously received from the camera 810, and transfers only the face of the user who has transmitted the voice signal to the transmitting unit 830. Unit 820 transmits only the face of the user determined to be the most pertinent among the captured users, to the transmitting unit 830; see fig. 8 and paragraphs 0102-0102, 0074-0078. Figure 8 illustrates excluding users 2 and 3). 
However, Sung fails to disclose displaying, via the display device, the captured video content including the first subject and the second subject.
Nevertheless, Hartshorne discloses displaying, via the display device, the captured video content including the first subject and the second subject (The image 
Since Sung and Hartshorne both disclose adjusting captured video contents to include multiple subjects in response to multiple conditions, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sung and Hartshorne to provide displaying, via the display device, the captured video content including the first subject and the second subject and displaying, via the display device, the adjusted captured video content including the first subject but not the second subject for the purpose of dynamically cropping captured videos in accordance to user preferences. 

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Michaelis (US-PGPUB 2010/0220172). 
 	Regarding claim 5, Sung discloses everything claimed as applied above (see claim 4). However, Sung fails to disclose the respective input includes a respective hand gesture from the respective subject.  
hand, waving, shaking a head, nodding, and the like. A video event could be a combination of video events such as a person shaking his head and raising his hand. Recognition of gestures in video streams is accomplished using known techniques; see paragraph 0014. If the video event(s) occurred, the monitor 102 updates the video to the detected hand gesture; see paragraph 0019). 
 	Since Sung and Michaelis both disclose adjusting a captured video in accordance to detected status/events; then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sung and Michaelis to provide the respective input includes a respective hand gesture from the respective subject for the purpose of effectively adjusting the captured video in accordance to a plurality of imaging conditions. 

Contact Information
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/17/2022